*840Opinion op the Court by
Judge Clarke
Affirming.
The judgment, of which complaint is made upon this appeal, was rendered in accordance with the directions of this court upon a former appeal of this case; and for the reasons stated in that opinion, rendered May 11, 1923, and reported as Bingham’s Admr. v. Commonwealth, in 199 Ky. 402, it still is our judgment that appellants are not thereby deprived of their property without due process of law, or denied the equal protection of the law, contrary to the Fourteenth Amendment to the Constitution of the United States.
Wherefore the judgment is affirmed..